Citation Nr: 1448498	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post left total knee replacement (TKR) from December 1, 2007 to August 19, 2009. 

2.  Entitlement to an evaluation in excess of 30 percent for status post left TKR from August 20, 2009 to July 20, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for status post left TKR from September 1, 2011, through the remainder of the appeal period.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period December 1, 2007 to August 31, 2011.

5.  Entitlement to TDIU due to service-connected disabilities for the period from September 1, 2011, through the remainder of the appeal period.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008, which denied a rating in excess of 30 percent for left total knee replacement residuals beginning December 1, 2007.  Before that, a 100 percent rating for left total knee replacement surgery in October 2006, pursuant to 38 C.F.R. § 4.30 and § 4.71a, Diagnostic Code 5055, was in effect.  Subsequently, he was also granted a total rating for the period from July 21, 2010, through August 31, 2010, for revision of the left total knee replacement; thus, the rating for that period of time is not for consideration.

In May 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The Board previously considered and denied the claim of entitlement to an increased rating for the left knee disability in August 2010.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2012, the Court set aside the Board's decision, and remanded the matter for action consistent with the decision.  Pursuant thereto, the Board remanded the appeal in December 2012 for further development.  The case was returned to the Board but had to be remanded again, in September 2013, for additional development.  The AOJ readjudicated the claims in a July 2014 Supplemental Statement of the Case, but did not grant in full the benefits sought.  Consequently, the case has been returned to the Board.

For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the issues on appeal have been re-characterized to reflect multiple, discrete time periods due to the necessity of staged ratings as explained in detail below.


FINDINGS OF FACT

1.  From December 1, 2007, through August 19, 2009, the evidence of record does not show that the Veteran's service-connected left knee disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.

2.  From August 20, 2009 to July 20, 2010, the Veteran's left knee disability was characterized by severe painful motion due to complication from his prior knee surgery that required subsequent TKR in July 2010.

3.  From September 1, 2011, through the remainder of the appeal period, the evidence of record does not show that the Veteran's service-connected left knee disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.

4.   From December 1, 2007 to August 31, 2011, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

5.  From September 1, 2011, for the remainder of the appeal period, the combined effect of the Veteran's service-connected disabilities did render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for the service-connected left knee disability, status post TKR, from December 1, 2007 to August 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including DC 5055 (2014).

2.  The criteria for entitlement to a rating of 60 percent, but no more, for the service-connected left knee disability, status post TKR, from August 20, 2009 to July 20, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including DC 5055 (2014).

3.  The criteria for entitlement to a rating in excess of 30 percent for the service-connected left knee disability, status post TKR, from September 1, 2011, through the remainder of the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including DC 5055 (2014).

4.  The criteria for TDIU have not been met from December 1, 2007 to August 31, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).

5.  The criteria for TDIU have been met from September 1, 2011, through the remainder of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in November 2006, May 2008, November 2008, October 2010, and December 2010.  Pursuant to the Board's September 2010 remand instructions, the RO sent an October 2013 notice letter setting forth all necessary elements of adequate notice, including, but not limited to, how VA determines the effective date, the elements of an inceased rating claim, the required elements of a TDIU claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records, Social Security Administration (SSA) records, and employment records with the claims file.  Importantly, these records include all records provided in response to requests based on information provided by the Veteran, including updated records identified subsequent to the most recent remand from the Board.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including examinations in December 2007, April 2009, September 2010, and January 2011.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examiners also provided opinions regarding the functional impacts of the Veteran's service-connected disabilities including the impact on his occupational functioning.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In a June 2013 statement prior to the most recent Board remand, the Veteran requested a new VA examination of his left knee.  The Board did not instruct the AOJ to schedule another examination, but left any such development up to the AOJ's discretion.  The AOJ did not schedule an examination.  While some time has passed since the most recent examination, the Board finds that there are voluminous, detailed treatment records that provide a sufficient basis to render a decision.  See McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006) ("if there is sufficient competent medical evidence on file for the Secretary to make a decision on the claim, he may proceed to do so without providing a medical examination"); see also 38 U.S.C. § 5103A(d)(2)(C).  The VA and private treatment records include detailed information regarding limitations on range of motion, weakness, strength, stability, pain, and functional effects.  The evidence of record is sufficient to make a fully informed decision on the merits of the Veteran's claims, so further examination is unnecessary.  The evidence does not indicate a material worsening of the Veteran's left knee condition since the January 2011 examination.  38 C.F.R. § 3.327(a).  The statement by the Veteran's representative that a new examination "would yield different results" is not competent, credible evidence to the contrary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Board also notes that, with respect to TDIU, that benefit has been granted in full for the entire period after January 2011, so the Veteran could not obtain a more favorable result on that issue.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Medical Evidence 

The history of the Veteran's left knee disability through, at least, 2009 has previously been set forth by the Board in its August 2010 decision.  The Board notes that VA has since obtained additional private treatment records covering that period and records relating to his other disabilities have relevance to the issues of entitlement to an extraschedular rating and entitlement TDIU, so the Board will briefly summarize those records here.

An October 2007 post-operative examination (Dr. J.W.) indicates normal alignment, flexibility, and other detailed findings with respect to the right knee.  In addition, the examination was negative for effusion, ecchymosis, atrophy, apprehension, crepitation, all laxity tests, and meniscal tests.  The examiner did note mild swelling and tenderness at the vastus medialis.  No range of motion findings are reported.  A December 2007 examination by the same provider was essentially identical, but with measurements of range of motion of 120 degrees flexion and full extension to 0 degrees.  A March 2008 examination indicates normal alignment, flexibility, and other detailed findings with respect to the right knee.  In addition, the examination was negative for swelling, effusion, ecchymosis, atrophy, apprehension, crepitation, all laxity tests, and meniscal tests.  Range of motion was measured at 140 degrees flexion and 0 degrees extension.  Subsequent, April and May 2008 private treatment notes indicate, with respect to the left knee, "[m]ild achiness with patellar pain continue exercises."  The same private provider provided periodic updates through December 2009 with no abnormal findings with respect to the left knee beyond tenderness of the patellar tendon due to patellar tendinitis.  In May 2009, the left knee was cleansed and injected with Depo-Medrol 80 in to the prepatellar bursa.  The Veteran was "instructed to relative rest," but also to "continue exercises as tolerated."

Other private treatment records include an October 2007 VA primary care note which documents that the Veteran had to leave the remodeling business because of his knees, but that he then began driving school bus part-time and tending bar once a week.  Bilateral knee pain that prevented exercise was noted.  He had normal range of motion of the left lower extremity, with normal gait.

A January 2009 private treatment note (Nurse Practitioner J.K.) documents bilateral knee pain and low back pain, but finds "no redness, swelling, stiffness or functional limitations."  The note also indicates full range-of-motion without tenderness of the joints, but does indicate his exercise is limited with the knee pain.  A February 2009 private treatment note indicates he was, at that time, driving a school bus.

In May 2009, he was diagnosed with patellar tendinitis in the left knee.  He underwent a cleansing and injection of Depo-Medrol 60 into the prepatellar bursa.  He was diagnosed with moderate right knee arthritis as well and treated with a cortisone injection in that knee.

An August 2009 primary care note indicates that the left knee clicks or creaks and has almost buckled a couple of times in the past week.  The Veteran reported that he "almost fell a couple times over the past two days" due to the left knee problem.  He also had significant complaints relating to his right knee and his low back.

A January 2010 note from his private surgeon (Dr. P.D.) indicated that the Veteran "still [had] persistent episodes of swelling and disability in his knee.  He reported the pain as sharp and constant, 10/10.  The surgeon's impression was that the Veteran had synovitis as well as degenerative arthritis causing his pain and recommended total knee replacement.  In April 2010, his private surgeon diagnosed "[l]eft knee pain with failed hardware and malalignment of his left knee after his knee replacement."  The Veteran ambulated with a slight limp and had a slight effusion of his left knee.  He was able to flex the left knee to 118 degrees and had full knee extension.  The surgeon found no instability anteriorly, posteriorly, medially or laterally in his left knee.  Muscles and ligaments were all intact bilaterally.  A contemporaneous note by a physician assistant from the same office was consistent, but describing "mild to moderate effusion of his left knee."  May 2010 treatment records from his private surgeon document that the aspiration of his left knee resulted in 30cc of bloody fluid.  While the aspiration showed no signs of infection, he did have an element of valgus malalignment and pain, which the surgeon believed was related to loosening.  The surgeon recommended revision surgery on the left knee.  A June 2010 from his private surgeon indicates:  "Impression:  Left knee loosening and malalignment that needs a revision."

A February 2010 private treatment note (Dr. D.P.) indicates, with respect to the knees, that the Veteran was functioning well, ambulating well, and was not having any problems driving the school bus.  Range of motion was noted as excellent.  He was cleared to drive and his DOT certificate was approved, though with the caveat that he would need a re-evaluation after the upcoming left knee surgery.  A pre-operative July 2010 examination by the same physician documented severe left knee pain.  After a June 2012 evaluation of his knees, the private physician noted that the Veteran walks well, has no effusion, could straight leg raise, and had a normal skin exam.  The physician did note some pain around the patella.  The x-rays and a bone scan resulted in findings "consistent with well-aligned knee replacement, patellar fracture on the right, and a metal-on-plastic articulation of his patella on the left."  The physician's impression was of "[l]ong stem revision on the left doing relatively well as well as a right knee replacement status post patellar fracture, doing well."  The physician indicated that the Veteran could engage in activities "as tolerated."

An April 2011 evaluation by his treating private physician (Dr. P.D.) documents the Veteran's reports that his knees function well, but there are times when they do get a little fluid filled when he is very active.  He walks quite well, has no pain with flexion and extension of either hip or either knee.  On examination, there was no effusion or ligamentous instability.  A CAT scan and bone scan both showed nicely aligned knee replacements.  The impression was status post total knee with an element of pain related to the multiple surgeries on the left and some mild synovitis on the right.  An August 2011 private treatment note indicates that the Veteran's left knee revision "has really done very well, but now the right knee has been complicated by right patellar fracture.  No trauma.  He has been doing some bracing.  He has to limit his activities.  He has noticed some swelling and pain.  A bone scan and CT scan confirmed the patellar fracture.

In September 2011, a VA registered nurse practitioner "spoke [to] the veteran briefly regarding his bilateral knee condition and it is determined that the veteran is unable to secure and maintain both physical and sedentary employment at this time due to his bilateral knee condition.  He is a bus driver and he is required to go up and down the stairs frequently during his shift.  That is nearly impossible for him due to his knee degeneration and the 21 surgeries that he has had."

January 2012 radiology report indicates a vertical patellar fracture without any displacement and the patellar button is intact.  The knee replacement was noted to be "nicely aligned."

The Veteran had a commercial driver determination medical exam by his private treating physician in January 2012.  At that exam, he reported feeling well and had no concerns.  The examiner noted that he drives a school bus.  After the exam, finding no disqualifying symptoms, the physician signed the DOT certificate.

A May 2012 evaluation of his knees by a private provider (Phys. Assist. S.B.) noted he has pain going up and down stairs, but his primary complaints related to the right knee.

A July 2012 private treatment note by Dr. D.C. contains the following statement:  "Pt. is currently a school bus driver and he is no longer able to work full time, and cannot continue to do his job."  The basis for this conclusion is not made explicit, nor is it apparent, elsewhere in the note, though the physician does indicate that the Veteran "has decreased function [in the knees] and is unable to sit, stand, or walk for prolonged periods."

Private treatment records document left lower extremity surgery (left iliac crest bone marrow and bone spicule aspiration; left subtalar joint arthrodesis) in October 2013, with a period of non-weight-bearing and no work activity thereafter.  By November 2013, his work status was "light work/activity."  In December 2013, he had improved further, was not taking pain medication, was full weight bearing, and did not use any assistive devices.  His activity level was "without assistance" and his work status was "light work/activity."  The post-operative reports do not indicate any difficulties with his left knee, either medically or functionally.  His foot surgeon indicated that he should resume normal activity, advance activity as tolerated, and follow an exercise program.  The foot surgeon specifically opined that "[h]is unemployability has not been effected [sic] by this surgey [sic] or by the success of his recovery."

His private treating physician (Dr. W.F.) noted, in March 2013, that the Veteran had an upright posture, ambulates without assistance, could fully extend the knees, had normal muscle tone, and slightly reduced flexion.  A June 2013 note discusses "a lot of problems with his left knee and foot," but notes that the Veteran continued to play golf, including walking if he played nine holes.  The prior knee surgeries do prevent him from rotating his knees, according to the note.  September 2013 pre-op clearance by private provider for foot surgery documents that the Veteran continues to work part-time as a school bus driver.

Private treatment records of an acutherapist from 2013 indicate that, while the Veteran had reduced the amount he drove school bus, he continued to play golf.  His troubles as recorded in this notes relate primarily to the left elbow (post-surgery), the lower back, and the left foot.

In addition to the treatment records, there are several VA examinations covering the appeal period, including in December 2007, April 2009, September 2010, and January 2011.

The December 2007 VA examination indicated walk with a slight limp, good posture, and a good gait.  Range of motion testing revealed full range of motion, including after repetitions, with no pain, weakness, fatigue, or lack of endurance.  The examination did indicate some laxity in the medial collateral ligament (0.5 cm movement) and the slide test was slightly positive, but there was no pain with any of the stability testing.  The Veteran reported some discomfort on prolonged standing.  He did not use assistive devices.  He reported that he was unable to work at his usual job in the construction industry, but that routine daily activities were not compromised.  He was able to drive an automobile.  There was no history of any recent flare-ups and the knee appeared to be stable with the aforementioned weakness in the ligaments.

The report on an April 2009 VA examination indicated no effusion, no palpable tendernesss, no instability, negative slide test.  The Veteran had full extension (140 degrees) four times, no pain weakness, fatigue, or lack of endurance.  There was good strength.  The examiner indicated that his occupation as a school bus driver was not affected, that his activities of daily living were not affected, and that there was no increase in pain on repetitive motion or history of flare-ups.  Also, his low back and right knee disabilities did not, according to the examiner, adversely affect his activities of daily living or his occupation as a school bus driver.

A September 2010 VA examination revealed bilateral knee pain, left greater than right, with pain stiffness, limited motion, instability, and swelling.  The Veteran used a left knee brace.  Muscle strength and sensation were noted as 5/5.  He had bilateral knee tenderness to palpation.  Range of motion for the left knee for extension was 0, flexion was 110.  There was objective evidence of pain on active motion including after three repetitions, but there was no additional limitation of motion after the repetitions.  The recent left knee surgery resulted in an unsteady gait.  Knee jerk and ankle jerk were absent.  The motor exam revealed normal knee flexion and extension with normal muscle tone and no muscle atrophy.  The Veteran was noted to be a part-time school bus driver who had lost 52 weeks from work in the past twelve months due to the need for "revision non-sc left knee replacement."  The left knee disability was noted to increase his absenteeism and affected his occupational activities due to decreased mobility, decreased strength of the lower extremity, and pain.  The examiner noted he was able to drive, he was able to do sedentary activities, but was unable to do most physical recreational activities.  The same occupational and ADL limitations were listed for right knee and back disabilities.

The January 2011 VA examination documents that the veteran walked into the examination room with a cane and significant limp, but otherwise had good posture.  He transferred from the chair to the examining table without any difficulty and was able to remove his trousers and shoes without any difficulty.  The physical exam of left knee resulted in full extensions four times with no pain, weakness, fatigue or lack of endurance.  Flexion was 0 to 130 degrees four times with no pain, weakness, fatigue, or lack of endurance.  Stability and laxity testing of the ligaments noted no abnormalities.  There was good strength resisting flexion, and good strength resisting extension.  Two-pound weight was used and the knee was full extended three times with no pain, weakness, fatigue, or lack of endurance.  The examiner opined that activities of daily living are not affected, that the knee appears to be stable, and that there appeared to be no apparent functional impairment other than the complaint of pain at the end of the day.

IV.  Merits:  Increased Rating for Left Knee Disability

The Veteran seeks a rating in excess of the 30 percent rating currently assigned for his left knee disability.  As discussed above, the Veteran had TKR surgery on his left knee both before and, for a second time, during the period on appeal.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The diagnostic criteria applicable to knee replacement is 38 C.F.R. § 4.71a , DC 5055.  Under DC 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case.  Following this one year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.

The first question the Board must answer is therefore whether the replacement surgery residuals more closely resemble an intermediate degree of weakness, pain, or limitation of motion or are chronic with severe painful motion or weakness.  The terms severe and intermediate are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.  In conducting this evaluation, the Board has considered, as appropriate, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board acknowledges that the Veteran contends that his service-connected left knee disability warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Because the Veteran had, during the appeal period, a revision of the 2006 TKR surgery, the Board will separately discuss the period prior to the surgery and the period beginning when the temporary 100 percent disability rating granted for the surgery was reduced.  In addition, for the reasons discussed below, staged ratings during the December 2007 to July 2010 period are warranted.

December 1, 2007 to August 19, 2009

The medical evidence summarized above establishes that the Veteran had no significant limitations of motion, pain, or weakness of the left knee through, at least, the April 2009 VA examination.  For example, the Veteran had full extension in both the December 2007 and April 2009 VA examinations.  He reported no pain at either examination, though the Veteran had some discomfort with prolonged standing noted in the 2007 examination.  Some laxity in the medial collateral ligament also was noted in the 2007 examination.  In the subsequent April 2009 VA examination good strength resistant flexion and extension were noted and that the Veteran did not have any apparent complaints.  There was no further mention of any ligament laxity.  Both examinations show the Veteran had no pain, swelling, or giving away or locking of his left knee and no longer used any assistive devices, such as a cane.  The Board notes that the Veteran also testified that his pain post-surgery was not as bad as the pain he suffered before surgery.  Both examination reports noted that the left knee did not cause the Veteran any pain, weakness, fatigability, or incoordination.

The Board recognizes there are some complaints of knee pain, such as in a January 2009 private treatment note, but examination at that time revealed "no redness, swelling, stiffness or functional limitations" as well as full range-of-motion without tenderness of the joints.  The Board finds that the greater weight of the medical evidence establishes that the Veteran did not suffer either an intermediate degree of weakness, pain, or limitation of motion or severe painful motion or weakness through, at least, April 2009.




The evidence is not in equipoise, so the claim for a rating in excess of 30 percent for a left knee disability is denied for the portion of the appeal period from December 1, 2007, to August 19, 2009.  See Gilbert, 1 Vet. App. at 53-56.

August 20, 2009 to July 20, 2010

Subsequently, however, the Veteran experienced loosening of the hardware, malalignment, pain, and effusions that eventually required July 2010 revision to the left TKR performed in October 2006.  There is some conflict in the evidence regarding the onset of these problems.  An August 20, 2009, primary care note first documents his complaints of clicking, creaking, and near-buckling.  This suggests the onset of the instability and weakness that led to the July 2010 TKR revision.  While there are conflicting findings, such as in the December 2009 SSA examination, the Veteran's treating physicians began considering a left knee TKR revision in late 2009 and early 2010.  The symptoms leading to that recommendation included severe pain, effusions, and malalignment of the hardware.  Under DC 5055, chronic residuals of severe pain warrant a 60 percent rating.  Resolving doubt in the Veteran's favor, the Board finds that symptoms warranting a 60 percent rating first became apparent August 20, 2009.  DC 5055 does not provide for a higher rating based on residuals of total knee replacement and the Board finds the functional impacts do not warrant a higher rating by analogy to any other potentially applicable diagnostic code.

A rating of 60 percent, but no more, is granted for a left knee disability for the portion of the appeal period from August 20, 2009, to July 20, 2010.  See Gilbert, 1 Vet. App. at 53-56 (if the evidence is in equipoise, the claim must be granted).

September 1, 2011 to the Present

As already discussed, the Veteran had a revision of his TKR of the left knee in July 2010 and, consequently, was granted a 100 percent rating pursuant to DC 5055 from the date of his surgery until August 31, 2011.  That period, therefore, is not at issue.

The Board already has summarized the medical evidence relating to this period.  Applying the law to those medical facts, the Board finds that the Veteran did not experience either an intermediate degree of weakness, pain, or limitation of motion or severe painful motion or weakness.  This finding is based on numerous treatment records and examinations documenting full or nearly full range of motion (both flexion and extension), no instability, and functional limitations typical for total knee replacement.

In reaching this conclusion, the Board acknowledges notations in the medical records suggesting continued knee pain, difficulty navigating stairs, significant functional limitations, and increased pain with prolonged standing or walking.  For example, in September 2011, a VA registered nurse practitioner opined that it was "nearly impossible for him [to go up and down stairs] due to his knee degeneration and the 21 surgeries that he has had."  Also, a July 2012 private treatment note indicates that the Veteran "has decreased function [in the knees] and is unable to sit, stand, or walk for prolonged periods."  However, while both of these notes indicated symptoms which prevented the Veteran from being able to perform his job as a bus driver, he has continued to work as a bus driver throughout the period.  See, e.g., September 2013 Pre-op Clearance (Foot Surgery) (documenting that the Veteran continues to work part-time as a school bus driver).  Similarly, the Veteran continued to exercise and play golf throughout this period, except during convalescence from elbow and left foot surgeries.  See, e.g., June 2013 Private Treatment Note (documenting that Veteran continued to play golf, including walking if he played nine holes).  

Moreover, contemporaneous records and opinions from other providers suggest less impactful symptoms.  At a January 2012 medical exam for a commercial driver's license performed by his private treating physician, the Veteran reported feeling well and had no concerns and also indicated that he continued to drive a school bus.  A June 2012 evaluation of his knees by a private physician noted that the Veteran walked well, had no effusion, and could straight leg raise.  The physician's impression was of "[l]ong stem revision on the left doing relatively well."  The medical records contain documentation of ability to walk and drive a bus, of limitations on range of motion that are, at most, slightly reduced, and of symptoms that do not rise to the level of intermediate degrees of residual weakness, pain or limitation of motion or severe painful motion or weakness.

The Board must resolve the conflict in the medical evidence and, here, the Board places greater weight on the opinions and evaluations of the Veteran's surgeons and treating physicians.  See Owens, 7 Vet. App. at 433; Nieves-Rodriguez, 22 Vet. App. at 302-305.  The medical records indicating only minor or slight functional limitations are more consistent with both the Veteran's demonstrated functional capabilities (driving bus, walking nine holes of golf) and the results of objective examination of range of motion, stability, and strength.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-305 (2008) (listing factors to consider in evaluating probative value of medical evidence).  In contrast, the opinions suggesting more significant functional limitations are based, primarily, on the Veteran's self-reports.  The September 2011 opinion is notable for being based on a "brief" telephone conversation.  The Board has already discussed why the Veteran's own opinions are not competent evidence of the clinical significance of his subjective symptoms.  Those opinions do not become competent medical evidence because they are repeated by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").  In addition, the probative value of the opinions that the Veteran was unable to climb stairs or had significant functional limitations are undercut by the factual record.  See Nieves-Rodriguez, 22 Vet. App. at 302-305.  In addition, the opinions contain very little reasoning or analysis beyond noting the Veteran's subjective reports.  Id. at 304 ("most of the probative value of a medical opinion comes from its reasoning").  

In summary, the Board places greater probative weight on the medical opinions that were based on extensive physical examination including objective findings regarding range of motion as well as in reliance on an accurate history of demonstrated functioning.  Id.  The Veteran's left knee disability was not characterized by intermediate degrees of residual weakness, pain or limitation of motion.  

In making this finding, the Board notes that, if there were intermediate residuals of this type, they would be rated by analogy to DC 5256 (ankylosis), DC 5261 (limitation of extension), or DC 5262 (nonunion or malunion of the tibia and fibula).  The record contains no indication of ankylosis or a functional impact equivalent to ankylosis, no medical provider has found a limitation of extension, and the record contains no indication of nonunion or malunion of the tibia and fibula during this period.  The Board expressly finds that Veteran's functional limitations are not analogous to the functional limitations caused by a nonunion or malunion of the tibia and fibula ratable under DC 5262.

The Veteran also did not experience chronic residuals consisting of severe painful motion or weakness in the left knee, so a 60 percent rating under DC 5055 is not warranted.

The evidence is not in equipoise, so the claim for a rating in excess of 30 percent for a left knee disability is denied for the portion of the appeal period from September 1, 2011, to the present.  See Gilbert, 1 Vet. App. at 53-56.

Extraschedular Rating

The Court remanded this matter in May 2012 for analysis of entitlement to extraschedular rating.  The Court's remand was based, in part, on the Veteran's testimony that his medications interfered with his occupational functioning.  The Court found error because the Board had not engaged in any extraschedular analysis despite the Veteran's hearing testimony which reasonably raised the issue.

In December 2012, the Board considered the issue of an extraschedular rating, found the rating criteria did not adequately encompass the effects of the Veteran's pain medication, determined that the evidence suggested that there may be frequent periods of hospitalization and marked interference with employment, and, so, remanded with instructions to refer the matter to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  After an additional remand by the Board in October 2013, the matter was referred to the Director of Compensation Service.  See Johnson v. Shinseki, 26 Vet. App. 237, 243 (2013) (noting the title of "Director of Compensation and Pension Service" no longer exists and that the position has been separated into 2, distinct positions: "Director of Compensation Service" and "Director of Pension and Fiduciary Service."; the regulations have not been updated to reflect this change).  The Director of Compensation Service (Director) conducted an administrative review in July 2014 and concluded that "entitlement to an increased evaluation on an extra-schedular basis for the Veteran's left knee condition for the period beginning December 1, 2007 is not established."  

The matter is again before the Board and, the matter already having been referred, the Board must make a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  The Director, as noted, decided it does not.  The Board finds the Director's July 2014 opinion persuasive and factually well-founded.  Moreover, the Board notes that the decision herein increases the schedular ratings for some time periods and, as discussed below, awards TDIU for other periods.  The Board has already analyzed above why a higher schedular rating than that already awarded is not warranted for the left knee disability.  In addition, the Board finds that the combined effect of the Veteran's service-connected disabilities does not warrant the assignment of an extraschedular rating.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In evaluating the combined effect, the Board relies, in part, on the separate ratings the Veteran has for each of those disabilities that address the demonstrated symptoms and functional impacts of those conditions, i.e., right knee, low back, tinnitus, and noncompensable hearing loss, including an increased rating pursuant to 38 C.F.R. § 4.26 (bilateral factor).  The combined functional impact does not warrant a deviation from the schedular ratings already assigned.

On the record now before the Board, an extraschedular rating for the left knee disability at issue is not warranted at any point during the appeal period.



V.  Merits:  TDIU

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, including a low back disability (evaluated as 10 percent disabling throughout the appeal period), right knee disability (10 percent from November 9, 2005 to October 5, 2009; 100 percent from October 6, 2009 to November 30, 2009; 10 percent from December 1, 2009 to March 7, 2010; 100 percent from March 8, 2010 to April 30, 2011; 30 percent from May 1, 2011), left knee disability (30 percent from December 1, 2007 to August 19, 2009; 60 percent from August 20, 2009 to July 20, 2010; 100 percent from July 21, 2010 to August 31, 2011; 30 percent from September 1, 2011), tinnitus (10 percent throughout the appeal period) and bilateral hearing loss (noncompensable).  

From December 1, 2007 to August 19, 2009, the Veteran's combined rating was 50 percent.  From August 20, 2009 to October 5, 2009, his combined rating was (as a result of this decision) 80 percent.  From October 6, 2009 to November 30, 2009, his combined rating was 100 percent.  From December 1, 2009 to March 7, 2010, his combined rating was (as a result of this decision) 80 percent.  From March 8, 2010 through August 31, 2011, his combined rating was 100 percent.  Finally, since September 1, 2011, the Veteran's combined rating has been 60 percent.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   When considering whether the Veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when they arise from a common etiology or affecting a single body system.  See 38 C.F.R. § 4.16(a).


If the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

In determining unemployability for VA purposes, under either a schedular or extraschedular basis, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran who does not qualify for schedular TDIU to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

Education, Training, and Employment History

The record establishes that the Veteran has a high school diploma and one year of college-level education, that he worked as a fleet manager (administrative and mechanical) until September 200, as a carpenter from August 2001 to October 2006, and as a part-time bus driver from, at least, November 2006 to the present.

An April 2012 formal application for TDIU benefits indicates last full-time employment in August 2006, that he left his employment because of his back and knee disabilities, that he began working as a part-time school bus driver in November 2007, and that his gross earnings from January 2012 to April 6, 2012, were $1,949.82.  It also indicates ongoing training relating to his position as a school bus driver.

His December 2013 (signed October 2013) formal application for TDIU indicates education or training as an auto mechanic and in the fields of electronics, electrical, and carpentry.  The form also includes his assertion that he cannot stand for prolonged periods, that he cannot kneel, and that he gets lower back pain from sitting and standing.  He refers to recent elbow troubles and foot surgeries.  The form indicates that he became too disabled to work in 2006, but also indicates he has been working 30 hours per week as a driver since November 2006.

A November 2013 statement of employment information completed by his employer indicates that the Veteran was employed as a school bus driver who worked a maximum of 40 hours per week.  The employer noted that they did not require him to annually test his ability to exit the rear of the bus through the emergency exit door due to his knees.  No other concessions by reason of age or disability were listed.  The employer also indicated that the Veteran missed no time at work due to his back and knee disabilities.

At his May 2010 hearing, he testified that he cannot drive because he is on oxycodone.  He testified that he did not work at all.

December 1, 2007 to August 19, 2009

From December 1, 2007 to August 19, 2009, the Veteran's combined disability rating was 50 percent which does not meet the schedular criteria under 38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Subsequent to the Board's last remand, the RO referred the matter of an extraschedular TDIU rating to the Director of Compensation Service and the Director conducted an administrative review in June 2012.  The Director determined entitlement to TDIU on an extraschedular basis was unwarranted.  The Board finds the decision well-reasoned and factually grounded.  

However, the record has been further developed and the Board's September 2013 remand specified that the issue of entitlement to TDIU should be readjudicated on a schedular basis.  As requested, the AMC did readjudicate the issue of entitlement to TDIU.  See July 2013 SSOC.  The record also includes an adjudication by the AMC of entitlement to extraschedular TDIU.  See April 2013 Administrative Decision by a DRO.  The AMC substantially complied with the September 2013 remand instructions.  The issue of entitlement to TDIU has been fully developed below and the Board will make a new determination regarding entitlement to TDIU, including referral for extraschedular TDIU where appropriate, for all periods on appeal.  

The Board will turn to the evidence with respect to the period December 1, 2007 to August 19, 2009.

The medical evidence has previously been summarized, but, briefly, indicates that the Veteran's left knee disability did not have functional impacts warranting a disability rating greater than 30 percent during this period and neither it nor his other service-connected disabilities prevented him from operating a school bus.  As discussed, a December 2007 VA examiner opined that, although the Veteran reported being unable to work at his usual job in the construction industry, his routine daily activities were not compromised and he was able to drive an automobile.  Also, the April 2009 VA examiner opined that his occupation as a school bus driver was not affected by his left knee disability.  The examiner also opined that his low back and right knee disabilities did not adversely affect his occupation as a school bus driver.


The evidence weighs heavily in favor of finding that the Veteran was employable during this period of time.  There are no competent opinions to the contrary during this time period and no opinions by medical professionals that he was subject during this period to the type of functional limitations that would render him unable to obtain and retain substantially gainful employment.  The evidence is not in equipoise.  See Gilbert, 1 Vet. App. at 53-56.  Therefore, the Board finds that the criteria for referral for extraschedular TDIU were not met during this period.  38 C.F.R. § 4.16(b).

Because of the decision below to refer the issue of extraschedular TDIU to the Director in June 2012, the Board has also considered whether it should grant extraschedular TDIU.  However, the factual finding that the Veteran was not unemployable during the period December 1, 2007 to August 19, 2009, is determinative of that question as well.  Because the Veteran was not unemployable during this period, the Board finds that the criteria for entitlement to extraschedular TDIU were not met during this period.  38 C.F.R. § 4.16(b).

August 20, 2009 to August 31, 2011

In this case, as explained in the Board's September 2013 remand, the Veteran's service-connected low back, right knee, and left knee disabilities may be combined and considered a single disability.  See 38 C.F.R. §§ 4.16, 4.25, and 4.26.  Under the combined rating table, these disabilities combine to at least a 60 percent rating for all periods after August 20, 2009.  Id., Table 1.  Therefore, the Veteran meets the percentage standards for schedular TDIU during this period.  38 C.F.R. § 4.16(a).

However, as discussed above, the Veteran was actually employed at this time and was demonstrably capable of performing the physical and mental acts required by employment.  Van Hoose, 4 Vet. App. at 363.  His employer, for instance, provided only very modest accommodations and his physicians, such as in a February 2010 private treatment note, have repeatedly given him clearance to drive and approved his DOT certificate for that purpose.  His treatment records also establish that, despite the pain that warranted the increased, 60 percent rating above, he was still able to function, he had full or nearly full range of motion in his left knee, he otherwise was physically capable of driving the school bus during this period of time, and he did continue to work up to 40 hours per week driving school bus during this period.

As noted above, the Veteran continued to work during this period of time, notwithstanding the surgery.  While the September 2010 VA examination report documents the Veteran's report that he had lost 52 weeks from work in the past twelve months due his service-connected disabilities and that his left knee, right knee, and low back disabilities all had significant impact on his occupational functioning, there is significant evidence, including from the employer and the Veteran, that contradicts that assertion.  

First, tax records show that the Veteran earned $8,090.37 during calendar year 2010 despite the March 2010 right knee surgery and a July 2010 left knee surgery, so the Board is convinced, by this and other documentation that he was working during the period, that he did not miss 52 weeks of work in the year prior to September 2010. Also, while the Board recognizes that these earnings are below the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, the Board finds that the low cumulative earnings were due to time missed because of two knee surgeries (right knee in March 2010 and left knee in July 2010), rather than to impairments he experienced during this period stemming from his service-connected disabilities other than the temporary 100 percent right and left  knee disability ratings from March 8, 2010 to July 20, 2010 and after July 21, 2010.  

Second, the medical and employment evidence establishes that, except for brief periods after the surgeries, the Veteran continued to have medical clearance to drive the school bus and his service-connected disabilities did not prevent him from driving school bus, except for those periods directly attributable to the temporary total ratings for the right and left knee disabilities.  In short, the medical evidence establishes that he was capable of performing the physical and mental acts required by employment during this entire period, except for periods during which severe occupational impairments were directly attributable to knee disabilities while they were temporarily rated 100 percent disabling.  Additionally, the evidence of employment establishes that he actually performed those tasks required by employment throughout most of this period with only the aforementioned interruptions directly caused by knee surgeries that warranted 100 ratings.

In other words, his disabilities other than those temporarily rated 100 percent did not cause functional limitations that rendered him unable to secure and follow a substantially gainful occupation during any portion of the period from August 20, 2009, to July 20, 2010.

Additionally, beginning July 21, 2010, until August 31, 2011, the Veteran's combined disability rating was never more than 50 percent for disabilities other than those temporarily rated 100 percent (right knee 100 percent until April 30, 2011; left knee rated 100 percent until August 31, 2011).  Specifically, his right knee was rated 30 percent after the 100 percent rating period expired (i.e. after April 30, 2011), his low back disability was rated 10 percent, his tinnitus 10 percent, and his hearing loss was noncompensable.  Therefore, from July 21, 2010 to August 31, 2011, the Veteran did not meet the schedular criteria for TDIU based on the disabilities rated less than 100 percent disabling.  

In short, the great weight of the medical and employment evidence of record is against finding that the disabilities rated less than 100 percent disabling rendered the Veteran unable to secure and follow a substantially gainful occupation during this period.  The Board finds that the employment interruptions during this period are directly attributable to the knee surgeries for which the Veteran was granted 100 schedular ratings.  His service-connected disabilities rated less than 100 percent disabling did not, in combination or otherwise, render him incapable of performing the physical and mental acts required by employment.  Therefore, the criteria for entitlement to TDIU have not been met at any point during the period August 20, 2009 to August 31, 2011.





The Period after August 31, 2011

In this case, as explained in the Board's September 2013 remand, the Veteran's service-connected low back, right knee, and left knee disabilities may be combined and considered a single disability.  See 38 C.F.R. §§ 4.16, 4.25, and 4.26.  Under the combined rating table, these disabilities combine to at least a 60 percent rating for all periods after August 31, 2011.  Id., Table 1.  Therefore, the Veteran meets the percentage standards for a schedular TDIU rating for that period.  38 C.F.R. § 4.16(a).

The medical evidence regarding functional impacts for the period beginning September 1, 2011, is conflicting.  As noted above, the record contains opinions that he was unable to continue as a bus driver, though the record also reflects that he did work as a bus driver throughout the period.  With respect to employability, the Board gives these favorable opinions at least some weight because, as reflected in private treatment records from 2013, he was working reduced hours and this is confirmed by an earnings statements from 2013 which indicates gross pay of just over $3,260.46 through the third week of September.

The Board also notes that the SSA determined that he has been disabled since, at least, July 1, 2011, and his disability for SSA purposes is due to "osteoarthrosis and allied disorders" as well as "disorders of back (discogenic and degenerative)."  He noted that his conditions, including knee problems, required changes in his work activity on or about January 1, 2010.  He indicated that he had not had gross earnings greater than $1000 in any month since his condition "first bothered" him.  A report from June 2012 indicates that he worked as a school bus driver from September 2006 to the present and worked four hours per day, three days per week at an hourly rate of $18.49.  A medical report prepared for the SSA with respect to his knees indicates that prolonged walking, standing, or sitting increase his pain, that he uses a hand-held assistive device for prolonged walking, and he is able to walk independently for short periods.



The Board finds that the Veteran's bilateral knee disabilities combined with his back disability impacted his ability to maintain a full-time schedule as a bus driver and, consequently, to obtain more than marginal employment in that field.  See, e.g., SSA Determination Letter and Supporting Evidence; 38 C.F.R. § 4.16(a) (defining marginal employment).  In addition, his disabilities also prevent him from working in the more physically demanding fields of carpentry (he retired due to his disabilities) and auto mechanics for which he has education and training.  Finally, his disabilities affect his ability to sit or stand for prolonged periods and his education and training do not suit him for substantially gainful sedentary employment.

On the basis of all this evidence, the Board finds that the Veteran has been unable to obtain and retain substantially gainful employment throughout the period beginning September 1, 2011 and continuing throughout the remainder of the appeal period.

The Board acknowledges that the SSA determination dates the start of the total disability as July 1, 2011.  However, the Board finds that from July 1, 2011 to August 31, 2011, his 100 percent-rated left knee disability was a significant contributing factor.  As discussed in the preceding section, his service-connected disabilities other than his left knee disability had a combined rating of 50 percent from May 1, 2011 through August 31, 2011, and, therefore, did not meet minimum combined rating for schedular TDIU.  38 C.F.R. § 4.16(a).  As also explained, those disabilities other than the left knee disability did not render him incapable of obtaining and retaining substantially gainful employment, so referral for consideration of entitlement to an extraschedular rating is not warranted from July 1, 2011 to August 31, 2011.  The Board reiterates this point to make it clear why, despite the SSA finding of disability beginning July 1, 2011, a finding the Board adopts, it has nonetheless granted TDIU effective September 1, 2011.

The evidence is at least in equipoise, so entitlement to TDIU is granted from September 1, 2011.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an evaluation in excess of 30 percent for status post left TKR from December 1, 2007 to August 19, 2009, is denied. 

Entitlement to an evaluation of 60 percent, but no more, for status post left TKR from August 20, 2009 to July 20, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for status post left TKR from September 1, 2011, through the remainder of the appeal period is denied.

Entitlement to TDIU due to service-connected disabilities for the period December 1, 2007 to August 31, 2011, is denied.

Entitlement to TDIU due to service-connected disabilities for the period from September 1, 2011, through the remainder of the appeal period is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


